Citation Nr: 0620118	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from March 1962 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO), which denied the veteran's petition to 
reopen a previously denied claim for service connection for 
paranoid schizophrenia.

The veteran provided testimony in support of his appeal at a 
hearing that was chaired by the undersigned sitting at the RO 
in April 2004.  A transcript of that hearing has been made 
part of the record.

In March 2005, the Board reopened the service connection 
claim and remanded the case to the agency of original 
jurisdiction (AOJ) for additional development and re-
adjudication of the claim on the merits.  Having completed 
the requested development, the AOJ has returned the case to 
the Board for appellate disposition.


FINDING OF FACT

The veteran's psychiatric disorder, currently diagnosed as 
paranoid schizophrenia, did not precede service, did not 
originate in service, was first diagnosed more than 6 years 
after the veteran's separation from active military service, 
and is not shown to be etiologically related to service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

I.  Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed.Cir. 2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in this case by means of a letter issued in April 2005.  
Thus, the veteran has received adequate VCAA notice, as 
described in Pelegrini.  See Short Bear v. Nicholson, 19 Vet. 
App. 341 (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to give notice 
to the claimant of what information and evidence not 
previously provided, if any, is necessary to substantiate the 
elements of the claim, as reasonably contemplated by the 
application.  The notice must also inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection.  He was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the claimed disability.  
However, since the Board is denying in this decision the 
veteran's claim for service connection, no effective date is 
being assigned.  Thus, the veteran is not prejudiced by the 
lack of this element of notice and the Board can accordingly 
conduct appellate review of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  There is no indication in the 
record, nor has the veteran alleged, that the timing 
deficiency in this case resulted in any prejudice to him.  
Moreover, any timing deficiency was cured by the re-
adjudication of the claim by VA's Appeal Management Center in 
December 2005.  Mayfield II.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matter on appeal and has had the veteran examined.  There is 
no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.


II.  Applicable legal criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these three 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, service connection for any type of psychosis is 
presumed if manifested to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  VA considers 
schizophrenia, as well as delusional, psychotic, and 
schizoaffective disorders, types of psychotic disorders.  See 
38 C.F.R. § 4.130, the subtitle to Diagnostic Codes 9201-
9211, which reads "Schizophrenia and other psychotic 
disorders."

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

VA's General Counsel has held that, in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003).  The United States Court of Appeals for 
the Federal Circuit has adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

III.  Evidence

The veteran's service medical records reveal that he was 
found to be psychiatrically normal on entrance examination in 
March 1962, at which time he denied ever having had, or 
currently having, frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, and 
nervous trouble of any sort.

On medical examination in October 1964 for "remote 
assignment" purposes, the veteran reported frequent trouble 
sleeping and depression or excessive worry, which the 
examiner noted, referred to occasional episodes of 
sleeplessness, which were usually associated with his 
worrying about the future but which did not interfere with 
his duties and involved no complications and had left no 
sequelae.  The psychiatric examination was again reported as 
normal.

At the time of his separation examination in February 1966, 
the veteran reported depression or excessive worry, but 
denied frequent trouble sleeping, frequent or terrifying 
nightmares, and nervous trouble of any sort.  The examiner 
explained the veteran's statement by indicating that he was 
referring to depression associated with situational anxieties 
he had had in 1961 (before service), with no recurrence or 
sequelae.  This same examiner found the veteran to be 
psychiatrically normal.

There is no competent evidence of any psychotic disorder, or 
any other type of psychiatric disorder, for that matter, to 
any degree within the one-year period immediately following 
the veteran's separation from active military service.

The earliest evidence of record showing the manifestation of 
a psychiatric disorder in this case was produced in August 
1972, over six years after the veteran's separation from 
active military service.  Private medical records produced in 
that date indicate that this was the veteran's first 
psychiatric referral following a violent incident with his 
girlfriend for which he now was facing criminal charges.

An August 1972 admission summary shows that the veteran 
reported a traumatic childhood during which he had sustained 
severe, overly punitive beatings from his mother, whose 
behavior he described as irrational and whom he said he 
feared was delusional.  The veteran reported having been 
diagnosed as paranoid schizophrenic.  He denied, however, any 
mental hospitalizations during his four years of active duty, 
indicating that his "positive personality" was strong 
enough to barely keep him out of trouble.  The examiner 
confirmed that the veteran was suffering from "a severe 
paranoid illness at this point" and stated that it appeared 
that he had been treated on an outpatient basis for paranoid 
schizophrenia a year ago.

In a statement dated in March 1974, the private psychiatrist 
who subscribed the above report of August 1972 confirmed that 
the veteran had been hospitalized in August 1972 for a 
competency evaluation and that he had remained admitted until 
November 1973.  The veteran had been found to be acutely 
disturbed and grossly psychotic on admission in August 1972.  
He remained somewhat depressed at the time of discharge, but 
grandiose and paranoid ideation had largely subsided.

A VA medical record dated in April 1975 reflects a 40-day VA 
psychiatric admission for treatment of paranoid 
schizophrenia, while an August 1977 VA neuropsychiatric 
examination report confirms the same diagnosis and reveals a 
history of social difficulties (essentially revolving around 
repeated incidents of racial discrimination) as a child.  An 
October 2001 VA mental disorders examination report confirms 
the diagnosis as well, and the Board notes that there are 
also in the file additional VA and private medical records 
reflecting psychiatric treatment throughout the years, as 
recently as in the year 2003, mostly for paranoid 
schizophrenia.

On VA mental disorders examination in June 2004, the examiner 
noted that the veteran had been first described as having 
psychotic behavior in 1972, with a history of treatment a 
year earlier.  The examiner accurately noted that the veteran 
denied, when he had that treatment in 1972, any mental 
treatment during service, and that he did not claim that his 
mental disorder had begun during service when examined by VA 
in February 1974, or when receiving hospital treatment 
between December 1973 and March 1974, and between February 
1975 to April 1975.  The examiner noted that the veteran had 
first made such claim in 1985, when he first filed his claim 
for service connection for a psychiatric disorder.

The examiner, a board-certified psychiatrist, reported that 
he had thoroughly reviewed the veteran's claims folder.  He 
noted that the veteran had given a history of situational 
anxiety/depression prior to service, in 1961, and that he had 
reported occasional insomnia due to worry about the future 
while in service in October 1964, which was deemed as not 
interfering with his duties.  He noted the veteran's report 
of having a "positive personality" that had kept him out of 
trouble, as well as the veteran's years-long history of 
treatment for a chronic psychotic condition, probably best 
diagnosed as a shizoaffective disorder, but also 
characterized as schizophrenia.  

The examiner then offered this opinion:

It is at least as likely as not that the 
currently diagnosed schizoaffective 
disorder is directly related to the 
reported anxiety depression in 1961 and 
the insomnia reported in 1964.  There was 
not enough longitudinal history of 
symptomatology at the time of his 
military evaluations to give him a 
diagnosis of schizophrenia or 
schizoaffective disorder based on what 
was available in the military medical 
record.  It is only in retrospect that 
one can deduce that the earlier symptoms 
were perhaps prodromal symptoms of his 
current ongoing chronic mental illness.

Because the facts of this case clearly raise the question of 
whether the currently diagnosed psychiatric disorder preceded 
service and, if it did, whether there was aggravation of that 
disorder during service, the Board remanded this case in 
March 2005 with instructions to the AOJ to ensure that all 
available service records were secured and obtain an addendum 
to the above VA medical opinion, if possible by the same 
psychiatrist, and thereafter re-adjudicate the claim taking 
into consideration the provisions of 38 U.S.C.A. § 1111 
regarding aggravation.

The AOJ located additional service records, which were 
associated with the veteran's claims folder.  Because the VA 
psychiatrist who examined the veteran in June 2004 was not 
available, the veteran was re-examined by another VA 
psychiatrist in November 2005.  This psychiatrist then 
submitted a comprehensive five-page examination report, 
answering the specific questions posed by the Board in its 
remand of March 2005.

At the outset, the examiner noted the fact that the veteran 
was never diagnosed with a psychosis during service, but 
later, in the 1970's, for which reason his claim had remained 
denied.  He then stated that a VA psychiatrist had suggested, 
in June 2004, "in rather tentative terms, the possibility 
that some symptoms mentioned in [the veteran's] military 
records might have represented a prodrome of a schizophrenic 
illness, on an 'as likely as not' basis," even though that 
psychiatrist had acknowledged that there was not enough data 
in the veteran's military record to justify a diagnosis of 
schizophrenia at the time.  The current examiner noted that 
the prior psychiatrist had used "very tentative language 
such as 'perhaps'" and had given "no firm impression."

The examiner stated that he was board-certified as well, with 
"long experience" [in psychiatry].  He also stated that he 
had reviewed the veteran's entire claims folder, to include 
his original service medical records, as well as a packet of 
more recently received military records, mostly in the nature 
of personnel files, which, in his opinion, "turn out to be 
highly relevant to the current issue and will be discussed at 
some length below."

The examiner pointed out that the two above-referenced 
inservice entries of 1964 and 1966 had "occasioned a good 
deal of speculation," and that "[i]t was from these data 
that the opinion was rendered in [June] 2004 about a possible 
prodrome to schizophrenia, in the absence of any other 
medical or psychiatric evidence."  He also noted that he 
asked the veteran at length about his difficulties during his 
developmental period (prior to service), which the veteran 
reported as being related to factors such as his being of 
multi-racial origin, his being fearful of competition, and 
his "great difficulty" with his parents whose ultimatum led 
to his joining the military at the age of 17.

The examiner stressed the fact that the veteran had showed no 
psychiatric symptoms upon induction examination in 1962 and 
that the veteran's personnel file revealed that the veteran 
"did well in his training as an electrical generation 
specialist and made continuing progress at a base in Kansas 
on into his extended tour in Alaska."  He also noted that 
the veteran suffered a brain concussion while stationed in 
Alaska, but that he apparently had recovered from this 
concussion without sequelae.

The examiner further noted that the veteran's performance 
ratings in Alaska were "remarkably good," that he had 
scored near the top of available performance ratings, and 
that the veteran's supervisors at that time had stated that 
the veteran showed "aggressive enthusiasm" in his work and 
becoming a trainer of others.  He was rated as 
"exceptionally well qualified" in 1966 and was found to be 
able to utilize on-the-job training quite well.  The examiner 
concluded that "there is no evidence of any mental disorder 
interfering with this man's function [during service], and 
indeed his final performance rating placed him almost in the 
top 10% of all airmen."

At the time of this examination, the veteran showed no signs 
of an organic cognitive impairment or an active psychotic 
condition.  He was apparently complying with his medication 
regimen and treatment program and reported plans to continue 
to do so.  The examiner gave an Axis I diagnosis of a 
schizoaffective disorder, chronic and severe, but currently 
controlled on continuous medication and with participation in 
heavily supervised maintenance program.  He then opined that, 
even though the veteran had had a situational crisis 
involving school truancy prior to service, "[n]othing in the 
available data today indicates that [the veteran] was 
psychotic or even close to such a state prior to 
enlistment," no symptoms of psychosis or any major 
diagnosable psychiatric condition were noted during service, 
and, in fact, personnel records "indicate very good 
functioning."

The examiner further opined that, "[t]hus, there is no 
evidence of a pre-existing psychiatric disorder or of defined 
aggravation of one in military service, let alone the onset 
of one."

The examiner then went on to state that the veteran's major 
psychiatric condition became manifested several years after 
service, becoming "quite flagrant, involving episodes of 
major violence, repeated hospitalizations, and the like," 
which he characterized as representing "a very complex and 
difficult psychiatric history."  The examiner once again 
stressed out the fact that the veteran's personnel 
performance records revealed "a very high level of 
performance in the Air Force," which in his opinion would be 
"incompatible with the onset of a major psychotic condition 
or even a 'prodromal' of one."  The examiner concluded that:

On careful review of the evidence 
available, and of the very tentative 
language used by the reviewer in 2004, it 
cannot be concluded that either an active 
psychosis or the prodrome of one existed 
before or during military service or that 
any such condition was aggravated by 
military service.  In fact, to do so, in 
the absence of more specific 
symptomatology, would verge upon 
psychiatric conjecture.  The Court ... has 
specifically opined that "psychiatric 
conjecture has no evidentiary value."

IV.  Legal analysis

Because a psychiatric disorder was not specifically noted 
upon medical examination when the veteran was accepted for 
service, the veteran is accorded the presumption of soundness 
at entrance to active military service.  38 U.S.C.A. §§ 1111.

Although medical professionals noted the veteran's report of 
psychiatric difficulties prior to service, as a lay person, 
the veteran would not be competent to report this diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  (The 
veteran's reports are not transformed into competent evidence 
by virtue of being recorded by medical professionals, and 
cannot serve to rebut the presumption of soundness.  Miller 
v. West, 11 Vet. App. 345 (1998).)

More importantly, the VA medical opinion rendered in November 
2005 confirms the fact that a psychiatric disorder was never 
shown to be manifested prior to service.  Thus, in the 
present case there is no clear and unmistakable evidence that 
a psychiatric disorder existed prior to service.

Insofar as the Board has determined that there is no clear 
and unmistakable evidence that a psychiatric disorder existed 
prior to service, there is no need to further address the 
question of whether there is clear and unmistakable evidence 
that a pre-service condition increased in severity during 
service.  The presumption of soundness has not been rebutted 
and the Board now only needs to determine whether the 
preponderance of the evidence shows that the current 
psychiatric disorder was incurred in service.  Wagner v. 
Principi, 370 F. 3d 1089 (Fed.Cir.2004).

The question of whether the evidence shows that the current 
psychiatric disorder was incurred in service has been 
addressed in this case by the veteran himself (to include at 
his April 2004 hearing) and by the VA psychiatrists who 
examined him in June 2004 and November 2005.

The Board acknowledges the veteran's testimony indicating his 
strong belief that his current psychiatric disorder is 
etiologically related to service.  He is certainly competent 
to report his symptoms.  However, as a lay person without 
medical training and expertise, he is not considered 
competent to render a probative opinion on a medical matter 
related to the field of mental health.  Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also  Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Thus, the Board 
cannot assign any probative value to his opinions as to 
causation. 

In regards to the VA mental disorders examination reports of 
June 2004 and November 2005, the Board has determined to 
assign more probative value to the latter report, as it was 
rendered after a review of the record once the record had 
been completed (with the veteran's personnel file, which was 
not available to the June 2004 examiner), and considered the 
June 2004 report.

The Board has assigned lesser probative value to the June 
2004 opinion, not only because its subscriber did not have 
the benefit of reviewing the veteran's personnel records, but 
because the November 2005 examiner found the earlier report 
to be the product of conjecture, the examiner having 
"deduced," due to the limited evidence of inservice 
psychiatric symptoms, that it was at least as likely as not 
that the few symptoms reported during service represented 
"perhaps prodromal symptoms" of the currently manifested 
psychiatric disorder.

On the other hand, the rationale offered by the November 2005 
VA examiner evidences a very comprehensive review by that 
psychiatrist of all the evidence of record and reasoning 
based on what the record actually shows, rather than on mere 
conjecture.

Because the most probative opinions are against the veteran's 
claim, the preponderance of the evidence is against a grant 
of service connection for a psychiatric disorder.  As the 
evidence is not evenly balanced, the benefit of the doubt 
rule is not applicable, and the claim is denied.  See 38 
U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102. 

Additionally, the Board notes that, because the veteran's 
psychotic disorder (schizophrenia, or schizoaffective 
disorder, see 38 C.F.R. § 4.130) was first diagnosed more 
than six years after his discharge from active duty, and 
there were no reports of psychotic symptomatology during the 
first year after separation from service, the evidence is 
against the grant of presumptive service connection under 
38 C.F.R. §§ 3.307 and 3.309.


ORDER

Service connection for a psychiatric disorder, claimed as 
paranoid schizophrenia, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


